Citation Nr: 1136401	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-10 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1955 to October 1956. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 


REMAND

Before deciding the claim of service connection, further evidentiary development under the duty to assist is needed.

The Veteran seeks service connection for a hearing loss disability, which he attributes to noise exposure to the firing of heavy artillery during service.  The Veteran testified that he was an artillery mechanic during service and that he suffered from diminished hearing and ringing in his ears after the firing of the artillery pieces.  He stated after service he worked as an automobile mechanic. 

The service personnel records show that the Veteran was in a field artillery unit.







In September 1956 for a Physical Evaluation Board, an audiogram showed the following:

Hertz
500
1000
2000
3000
4000
Right ear
10
10
10

30
Left ear
10
5
10
 
25

Conversion of the pre-1967 ASA data to ISO (ANSI) units yields the following:

Hertz
500
1000
2000
3000
4000
Right ear
25
20
20

35
Left ear
25
15
20
 
30

In October 1956, the Veteran was separated from service due to traumatic hand injury.

In a letter, dated in May 2008, a private Ear, Nose, and Throat physician stated that Veteran severe hearing loss and that the Veteran's hearing loss was a "noise related pattern."  The physician stated that the Veteran's hearing had been affected by his military service.

On VA examination in June 2010, the diagnosis was bilateral mixed profound hearing loss.  According to the VA examiner, an audiologist the Veteran's hearing loss was not related to service because the Veteran had normal hearing on evaluation in September 1956.  

As it is not clear whether the VA audiologist considered the conversion from the pre-1967 ASA standard to the ISO standard, the Board finds the examination is inadequate to decide the claim. 






Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiology examination to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current bilateral hearing loss disability is related to noise exposure in service?

In formulating the opinion, the VA examiner is asked to consider the results of the audiogram in September 1956, when converted from ASA units to ISO units and that the Veteran has mixed hearing loss with a history of ear tumor removed in 1980.

If however after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify whether actual causation cannot be determined because there are multiple potential causes, when the noise exposure in service is not more likely than any other to cause the Veteran's current bilateral hearing loss disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the examiner for review. 



2.  After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



